     Case 3:15-cv-02320-JM-AHG Document 281 Filed 11/23/20 PageID.11962 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     SHAVONDA HAWKINS, on behalf of                       Case No.: 15-cv-2320-JM-AHG
       herself and all others similarly situated,
12                                                          ORDER SETTING BRIEFING
                                           Plaintiff,       SCHEDULE FOR JOINT MOTION
13
       v.
14
       THE KROGER COMPANY,
15
                                        Defendant.
16
17
18             On November 23, 2020, the Court held a telephonic discovery conference with
19    counsel in this matter regarding Plaintiff Shavonda Hawkins’s (“Plaintiff”) request that
20    Defendant The Kroger Company (“Defendant”) de-designate certain documents marked as
21    “confidential.” After conferring with the parties, the Court sets the following briefing
22    schedule for a joint motion regarding this issue:
23          1. Plaintiff shall provide her portion of the joint motion to Defendant on or before
24             December 7, 2020.
25          2. Also on or before December 7, 2020, Plaintiff shall save unredacted versions of the
26             disputed documents on a USB thumb drive and provide it to Defendant for review.
27          3. Defendant shall provide its portion of the joint motion to Plaintiff on or before
28             December 14, 2020.

                                                        1
                                                                                  15-cv-2320-JM-AHG
     Case 3:15-cv-02320-JM-AHG Document 281 Filed 11/23/20 PageID.11963 Page 2 of 2



 1       4. Plaintiff shall file the completed joint motion by December 16, 2020. On the same
 2          date, Plaintiff shall deliver the USB drive to chambers so that the Court may review
 3          the documents in camera.
 4       5. Each side’s portion of the joint motion shall be limited to no more than seven (7)
 5          pages in length. Additional exhibits may be attached. The Court will take the matter
 6          under submission in accordance with Civil Local Rule 7.1(d)(1).
 7          IT IS SO ORDERED.
 8    Dated: November 23, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                15-cv-2320-JM-AHG
